Case 1:19-cv-08694-VM Document 58 Filed 07/28/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee xX
DONALD J. TRUMP, :
Plaintiff, : 19 Civ. 8694 (VM)
- against - : ORDER
CYRUS R. VANCE, JR., in his official :
capacity as District Attorney of the :
County of New York, and :
MAZARS USA, LLP, :
Defendants. :
ae ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

By Order dated July 16, 2020, the Court endorsed the
parties’ proposed schedule for the filing of a_ second
amended complaint and an answer or further motion practice.
(See Dkt. No. 53.) The parties are hereby ordered to file
all further submissions by 12:00 p.m. on the corresponding

date set forth in the July 16, 2020 Order.

SO ORDERED.

Dated: New York, New York
28 July 2020

 

 
